Exhibit 10.01

SERENA SOFTWARE, INC.

STOCK OPTION BUYOUT

AMENDED AND RESTATED 1997 STOCK OPTION AND INCENTIVE PLAN

This is an offer to buyout the Option (or applicable portion thereof) described
below in accordance with the terms of Section 10(e) of the Amended and Restated
1997 Stock Option and Incentive Plan (“Plan”). Unless otherwise defined herein,
defined terms shall have the same meanings as set forth in the Plan.

 

I. Notice of Buyout

Notice Date:

Optionee:

Serena Software, Inc. (the “Company”) hereby offers to buyout the Option (or
applicable portion thereof) described below pursuant to the terms set forth in
Article II below.

Grant Number:

Date of Grant:

Exercise Price per Share:

Fair Market Value per Share:

Total Number of Shares Subject to Buyout:

Total Purchase Price:

Total Exercise Price:

Total Taxes and Tax Withholdings:

Net Proceeds to Option Holder:

 

II. Agreement

1. Acceptance of Offer. The undersigned Optionee hereby accepts the Company’s
offer to buyout the Option (or applicable portion thereof) described above upon
the terms and conditions set forth herein, and hereby assigns to the Company all
right, title and interest in and to the Option (or applicable portion thereof)
to the Company.

2. Expiration of Offer. This offer to buyout the Option will automatically
expire unless executed by Optionee (and Optionee’s spouse, if applicable) and
delivered to the Company within ten days following the Notice Date.

3. Payment of Net Proceeds. The Company will deliver the Net Proceeds to
Optionee through the Company’s payroll system promptly following execution and
delivery of this offer by Optionee (and Optionee’s spouse, if applicable). The
Net Proceeds reflect the Total Purchase Price, less Total Exercise Price and
Total Taxes and Tax Withholdings. The Net Proceeds to Optionee payable to
Optionee will be subject to adjustment based on the actual amount of payroll
taxes and income tax withholdings required to be withheld and/or paid by the
Company in connection with the buyout of the Option.

4. Representation of Optionee. Optionee hereby represents and warrants to the
Company that Optionee has received, read and understands the Plan, the Option
Agreement and this Stock Option Buyout, and agrees to abide by and be bound by
the respective terms and conditions thereof.

5. Cancellation of Option. Upon acceptance of this offer by Optionee, the Option
(or applicable portion thereof) described above will be immediately cancelled.
No shares of common stock of the Company will be issued to Optionee as a result
of the buyout of the Option. Except for the Net Proceeds to Optionee, Optionee
shall have no right to any compensation, remuneration or other consideration in
connection with the Option (or applicable portion thereof) purchased by the
Company.



--------------------------------------------------------------------------------

6. Tax Consultation. Optionee understands that Optionee will be subject to tax
consequences as a result of Optionee’s acceptance of this offer and receipt of
the Net Proceeds. Optionee represents and warrants to the Company that he or she
has had an opportunity to consult with his or her tax advisor in connection with
the acceptance of this offer and sale of the Option to the Company, and Optionee
has not relied on the Company or its representative for any tax advice
whatsoever.

7. Entire Agreement; Governing Law. This offer is subject to the terms of the
Plan. The Plan, the Option Agreement and this Stock Option Buyout constitute the
entire agreement of the parties with respect to the subject matter hereof and
supersede all prior undertakings and agreements of the Company and Optionee with
respect to the subject matter hereof. This agreement is governed by the laws of
the State of California without giving effect to the conflicts of laws
principles thereof.

 

OPTIONEE:     SERENA SOFTWARE, INC.           Signature     By           Print
Name     Title Address:     Address:       SERENA Software, Inc.     1900
Seaport Boulevard       Redwood City CA 94063     Attn: General Counsel
Date:                                      
                                                           
Date:                                      
                                                       



--------------------------------------------------------------------------------

SPOUSAL CONSENT

The undersigned spouse of Optionee has read and hereby approves the terms and
conditions of the Stock Option Buyout. In consideration of the Company granting
his or her spouse the Stock Option Buyout, the undersigned hereby agrees to be
irrevocably bound by the terms and conditions of the Plan, the Option Agreement
and the Stock Option Buyout and further agrees that any community property
interest shall be similarly bound.

 

   Signature of Spouse Date:                                      
                                                       